Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148740                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  In re Estate of DOLORES C. SOLTYS                                                                        Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano,
  DENNIS SOLTYS, SR., and MARLENE                                                                                     Justices
  HARRIS,
            Plaintiffs-Appellees,
  v                                                                 SC: 148740
                                                                    COA: 311143
                                                                    St. Clair PC: 2009-000587-CZ
  DAVID A. SCHMIDLIN, Personal Representative
  of the Estate of KATHLEEN SCHMIDLIN,
                 Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 7, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  affirming the ruling of the St. Clair Probate Court that the plaintiffs had sufficiently
  rebutted the statutory presumption of a depositor’s intention to vest title to jointly held
  accounts in the surviving joint owner, MCL 487.703. In this case, the statutory
  presumption that the decedent intended the joint accounts to become the property of the
  survivor arose based on evidence that the decedent created and maintained the accounts
  until her death. Jacques v Jacques, 352 Mich. 127 (1958). The Court of Appeals stated
  that “the statutory presumption . . . can be rebutted by competent evidence.” However,
  although a party challenging the statutory presumption certainly must proffer competent
  evidence, the relevant question is whether the party has met its burden of proof to
  overcome the statutory presumption by providing reasonably clear and persuasive proof
  of a contrary intention. Id.; Lau v Lau, 304 Mich. 218 (1943); see also Kirilloff v Glinisty,
  375 Mich. 586 (1965). We REMAND this case to the Court of Appeals for application of
  the proper standard. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
           p1125
                                                                               Clerk